United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-2706
                       ___________________________

                               John W. Arnzen, III

                      lllllllllllllllllllll Plaintiff - Appellant

            Cory West; Danny Roe; David Whetstone; Derek Blaise

                            lllllllllllllllllllll Plaintiffs

                                          v.

Superintendent John R. Baldwin; Gail Huckins; Jill Hubbard; Brad Hoenig; Beth
 Barnhill; Jim Felker; Leta Hasier; Jeff Crane; Jerry Bartruff; Barry Anderson;
            Kathy Khommanyvong; Sonya Sellmeyer; Matt Carlson

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                 for the Northern District of Iowa - Sioux City
                                ____________

                        Submitted: December 30, 2015
                           Filed: January 7, 2016
                               [Unpublished]
                               ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges
                         ____________

PER CURIAM.
      Iowa civil detainee John W. Arnzen, III appeals the district court’s1 preservice
dismissal of his 42 U.S.C. § 1983 action challenging his commitment to the Civil
Commitment Unit for Sex Offenders, and arguing he should have been released on
supervision. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

        This court finds no reversible error upon de novo review. See Moore v. Sims,
200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam). The district court did not abuse
its discretion in denying appointed counsel. See Phillips v. Jasper Cty. Jail, 437 F.3d
791, 794 (8th Cir. 2006) (no right to appointed counsel in civil cases).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Donald E. O’Brien, late a United States District Judge for the
Northern District of Iowa.

                                         -2-